Citation Nr: 1811676	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2013, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record. In January 2016, the Veteran was informed that the VLJ who conducted such hearing was no longer employed by the Board and was provided with an opportunity to elect to appear at another Board hearing before a different VLJ.  However, in a subsequent January 2016 statement, the Veteran indicated that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

The Veteran appealed the portion of a Board's May 2014 decision that denied entitlement to an effective date prior to January 11, 2012, for the grant of service connection for a residual painful scar, status post appendectomy, to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision, and remanded the issue to the Board.  The Board most recently remanded this issue in July 2017 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted in prior remands, VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159 (c)(2). 

The Board is attempting to obtain records dated in 1989 that may have been in possession of either a Federal agency or department or non-Federal facility.  It is uncertain whether the Veteran's military insurance claim or other relevant financial statements are in fact unavailable and whether further attempts to obtain the records would truly be futile.

In prior remands, the Board specifically requested a search of official service department records for an insurance claim or other financial statement demonstrating that the military paid for the Veteran's appendectomy in 1989.  While an August 2016 search by National Archives and Records Administration (NARA) yielded the Veteran's military personnel records, it does not appear that the RO exhausted all reasonable possibilities to include contacting the Department of Defense for records regarding any fee-based payments to St.John's hospital that may be associated with the June 1989 treatment.

Secondly, the Board requested that the RO issue a formal finding of unavailability, if any requested records were not found.  An August 2017 report of general information indicates that the Veteran was notified that the financial records from St. John hospital were unavailable (information provided by the Veteran).  This communication is incomplete, as it does not fully inform the Veteran of all attempts by VA to obtain records to include the August 2016 search by NARA.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2).

Accordingly, the case is REMANDED for the following action:

1. If possible, obtain and associate with the e-file any outstanding official service department records (to include the Department of Defense) that pertain to the treatment of the Veteran at St.John's hospital.

All attempts to secure all evidence must be documented in the e-file. If such records are unavailable, the AOJ should prepare a memorandum of unavailability and allow the Veteran an opportunity to respond. 

2. The RO should re-adjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




